DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments concerning the rejection(s) under 35 U.S.C. 112(b), in particular that the claimed structural configuration being described via the term “uninterrupted” is definite, the examiner respectfully disagrees.
To elaborate, with respect to the claim limitation(s) “wherein said sidewall includes a support shoulder which is transverse to said damper cup axis and which is a segment of an annulus extending uninterrupted about said damper cup axis from a shoulder first end to a shoulder second end such that said shoulder first end and said shoulder second end are separated from each other by a gap which is uninterrupted”, while one skilled in the art can generally understand the first use of the term “uninterrupted” as being in reference to the structural extension indicated by applicant’s reference numeral 72k per Fig. 9, it becomes unclear as to what the term is meant to convey when said term is applied in the same manner but with respect to what appears to be a different meaning/context
[e.g., the limitation “such that said shoulder first end and said second shoulder end are separated from each other by a gap which is uninterrupted” causes the aforementioned limitation(s) to be unclear, since the gap indicated by the reference numeral 72i is comprises a structure which constitutes an interruption rather than a gap, and since the boundaries concerning the gap are not clearly delimited in such a way that it is clear as to how said gap is uninterrupted (e.g., following the circumference of the damper cup along the same “uninterrupted” portion of the support shoulder, the proposed “gap” has an inlet fitting constituting an interruption of said gap)];
[e.g., the shoulder first end and shoulder second end appear to be separated by structure(s), not just an open space (or gap) as contended, and to the extent that one could potentially regard the structure(s) defined along the circumference of the damper cup 72 between the reference numerals 72g and 72h as a gap, it would still not be clear as to how said gap is considered to be “uninterrupted”];
[e.g., in view of applicant’s Fig. 9-10, there are several feature(s) that constitute interruptions between the reference numerals 72g and 72h, including at least the transition portions at each side of the gap 72i, and the inlet fitting 72j, and to this extent, merely asserting that particular features are “uninterrupted” is insufficient in terms of making it clear as to what the aforementioned limitation(s) is/are “uninterrupted” with respect to].
Notwithstanding the aforementioned clarity issue(s), the examiner also respectfully disagrees with applicant’s arguments concerning the rejection(s) under 35 U.S.C. 102(a)(1), in particular that DE 102015214812A1 (Heinemann) does not anticipate the claimed invention(s).
To elaborate, contrary to applicant’s assertion, Heinemann (Figures 1-3, 9) [emphasis on Fig. 3 and 9] does teach a support shoulder which is transverse to said damper cup axis and which is a segment of an annulus extending uninterrupted about said damper cup axis from a shoulder first end to a shoulder second end such that said shoulder first end and said shoulder second end are separated from each other by a gap which is uninterrupted [e.g., reference the annotated Figures provided below, noting that Fig. 3 is illustrating the inside of the damper cup, while Fig. 9 is illustrating the outside of the damper cup].

    PNG
    media_image1.png
    630
    984
    media_image1.png
    Greyscale

           Figure 3 (Heinemann) [e.g., compare to applicant’s Fig. 8]

    PNG
    media_image2.png
    618
    833
    media_image2.png
    Greyscale

Figure 9 (Heinemann) [e.g., compare to applicant’s Fig. 9-10]
	Additionally, the examiner respectfully disagrees with applicant’s assertion that the plurality of ribs 58 necessarily constitute interruptions, and that the teachings per Heinemann suggest that the ribs 58 are taught as extending into the support shoulder.
	To elaborate, not only is there no illustration of the ribs 58 extending through the support shoulder, but the context per Heinemann, throughout various excerpts, repeatedly states that the plurality of ribs are configured as so to extend over the support shoulder (see at least paragraphs [0024]-[0025] and [0054]-[0055]), and to this extent, the examiner respectfully disagrees with applicant in that the interpretation of the term “over” is overly narrow.
Further note that Fig. 3 per Heinemann is provided as a more detailed view of the fuel pump illustrated in Fig. 2, of which is a longitudinal view of the fuel pump illustrated in Fig. 1 (see paragraph [0030]-[0032]) [e.g., contrary to applicant’s assertion, there is a support shoulder indicated by (or at) the reference numeral 64, despite Fig. 2 leaving much to be desired in terms of clearly illustrating the support shoulder], and that there is no evidence nor context per Heinemann that supports applicant’s assertion that the ribs 58 are hollow and extend into (through) the support shoulder so as to constitute an interruption [e.g., ribs 58 are not even labeled and/or clearly illustrated in Fig. 2, but even if to presume that the diagonal lines are indicative of the ribs, that still doesn’t necessarily mean that they are protruding/projecting through the support shoulder so as to constitute an interruption]. Similarly, Fig. 8 per Heinemann does not further support applicant’s assertion that the ribs are configured as being hollow and extending into (through) the support shoulder, since said ribs are clearly not interfering with the fuel flow as contended [e.g., contrary to applicant’s assertion, one skilled in the art would additionally conclude that the ribs are solid and not protruding/projecting into (through) the support shoulder, since the ribs are expressly provided for serving the purpose(s) of enhancing rigidity (see at least paragraph [0025]), and if the ribs did protrude/project into (through) the support shoulder/inside of the damper cup, then said ribs would be adversely affecting the fuel flow within the damper cup]; [e.g., Fig. 3 per Heinemann illustrates the inside of the damper cup in the greatest detail (on top of being an extension of Fig. 1-2), and just as the context per Heinemann teaches, the ribs 58 are in no way, shape, or form suggested as being provided as extending through the support shoulder, but are rather provided over the support shoulder, and to this extent, the support shoulder may be reasonably regarded as extending “uninterrupted” as per claims 1 and 10].
With respect to applicant’s arguments concerning the prior art reference JP 2018071443A (Toshiaki) as applied to the claims, while the examiner maintains that the limitation(s) concerning the uninterrupted gap and/or shoulder is/are still not clear, in view of applicant’s remarks and upon further review of the Toshiaki reference, the particular structure(s) which appear to define the gap per applicant’s specification/drawings [e.g., the structure(s)/space(s) at and/or around the inlet fitting] are clearly not present in the damper cup(s) disclosed per Toshiaki. As such, the prior art rejections that relied upon Toshiaki have been withdrawn.
Lastly, note that the aforementioned remarks concerning the Heinemann prior art reference similarly apply to the new claims 19-20 (of which are definite as said claims omit the unclear “uninterrupted” language/limitation(s)), and that the examiner has placed further emphasis on Fig. 9 per Heinemann with respect to all of the applicable claims [e.g., while Fig. 9 was previously cited, emphasis was placed more on Fig. 3 of which illustrated the inside of the damper cup, however, in view of applicant’s remarks, it is now apparent that Fig. 9 per Heinemann, illustrating the outside of the damper cup, is especially pertinent to the claimed subject matter, such that Fig. 9 is the closest embodiment to that of the claimed invention(s)]; [e.g., while the examiner maintains that the “uninterrupted” limitation(s) per the respective independent claims 1 and 10 is/are still not clear, the structure(s) presumably defining the claimed uninterrupted gap is/are best illustrated via Fig. 9 per Heinemann]. See detailed rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 5, 10 and 14, each claim attempts to describe the structural configuration of the fuel pump (or damper cup for housing a pulsation damper of the fuel pump) via the phrasing “uninterrupted”. The claim is rendered indefinite such that the degree to which the phrasing “uninterrupted” is applicable is not clear [e.g., it is not exactly clear as to what defines and/or constitutes an “uninterrupted” structure/feature]; [e.g., what is an uninterrupted structure/feature “uninterrupted” with respect to?];
[e.g., the limitation “such that said shoulder first end and said second shoulder end are separated from each other by a gap which is uninterrupted” causes the aforementioned limitation(s) to be unclear, since the gap indicated by the reference numeral 72i is comprises a structure which constitutes an interruption rather than a gap, and since the boundaries concerning the gap are not clearly delimited in such a way that it is clear as to how said gap is uninterrupted (e.g., following the circumference of the damper cup along the same “uninterrupted” portion of the support shoulder, the proposed “gap” has an inlet fitting constituting an interruption of said gap)];
[e.g., the shoulder first end and shoulder second end appear to be separated by structure(s), not just an open space (or gap), and to the extent that one could potentially regard the structure(s) defined along the circumference of the damper cup 72 between the reference numerals 72g and 72h as a gap, it would still not be clear as to how said gap is considered to be “uninterrupted”];
[e.g., in view of applicant’s Fig. 9-10, there are several feature(s) that constitute interruptions between the reference numerals 72g and 72h, including at least the transition portions at each side of the gap 72i, and the inlet fitting 72j, and to this extent, merely asserting that particular features are “uninterrupted” is insufficient in terms of making it clear as to what the aforementioned limitation(s) is/are “uninterrupted” with respect to].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102015214812A1 (Heinemann).

    PNG
    media_image1.png
    630
    984
    media_image1.png
    Greyscale

                         Figure 3 (Heinemann) [e.g., compare to applicant’s Fig. 8]

    PNG
    media_image2.png
    618
    833
    media_image2.png
    Greyscale

Figure 9 (Heinemann) [e.g., compare to applicant’s Fig. 9-10]

Regarding claims 1 and 10, Heinemann (Figures 1-3, 9) [emphasis on Fig. 3, 9] teaches a fuel pump [and a damper cup for housing a pulsation damper of the fuel pump] (see paragraph [0001]) comprising:
a fuel pump housing (12) with a pumping chamber defined therein (see Fig. 1-2 in conjunction with paragraphs [0003], [0040]);
a pumping plunger (18) which reciprocates within a plunger bore along a plunger bore axis (40) such that an intake stroke of said pumping plunger increases volume of said pumping chamber and a compression stroke of said pumping plunger decreases volume of said pumping chamber (see Fig. 1-2 in conjunction with paragraphs [0003], [0040]);
a damper cup (28, 42) which defines a fuel volume [e.g., the volume surrounding the damper 34] together with said fuel pump housing (see Fig. 1-3, 9), said damper cup having a sidewall (44, 62) which is annular in shape and which extends along a damper cup axis (40) from a sidewall first end to a sidewall second end (see Fig. 3, 9), said damper cup also having an end wall (66) which closes said sidewall second end (see Fig. 3, 9), wherein said sidewall includes a support shoulder which is transverse to said damper cup axis and which is a segment of an annulus extending uninterrupted about said damper cup axis from a shoulder first end [e.g., leftmost end] to a shoulder second end [e.g., rightmost end] such that said shoulder first end and said shoulder second end are separated from each other by a gap [e.g., the structure(s)/space(s) defined where fuel enters the damper cup via inlet fitting 68] which is uninterrupted (see annotated Fig. 3 and 9 above); and
a pulsation damper (34) located within said fuel volume and defining a damping volume [e.g., the volume within the damper 34] which is fluidly segregated from said fuel volume (see Fig. 3, 9), said pulsation damper having at least one damper wall which is flexible in response to pressure pulsations within said fuel volume (see Fig. 3, 9 in conjunction with paragraphs [0043]-[0044]), wherein an outer periphery of said pulsation damper is supported by said support shoulder (see annotated Fig. 3 and 9 above).
Regarding claims 2 and 11, Heinemann (Figures 1-3, 9) teaches (at least implicitly) wherein said support shoulder extends around said damper cup axis for an angular distance of at least 270 degrees plus or minus 60 degrees (see annotated Fig. 3 and 9 above) [emphasis on Fig. 9]; [e.g., the gap indicated taking away from what would otherwise be 360 degrees].
Regarding claims 5 and 14, Heinemann (Figures 1-3, 9) teaches wherein said sidewall also includes an exterior shoulder [e.g., the exterior/outermost portion(s) of (or adjacent) the support shoulder indicated per the annotated Fig. 3, 9 above] which is transverse to said damper cup axis extending uninterrupted about said damper cup axis from an exterior shoulder first end to an exterior shoulder second end such that said exterior shoulder first end and said exterior shoulder second end are separated from each other by a cylindrical surface segment (see annotated Fig. 3 and 9 above) [e.g., the surface(s) segment(s) extending around the inlet fitting 68].
Regarding claims 6 and 15, Heinemann (Figures 1-3, 9) teaches (at least implicitly) wherein said exterior shoulder extends around said damper cup axis for an angular distance of at least 270 degrees plus or minus 60 degrees (see annotated Fig. 3 and 9 above) [emphasis on Fig. 9]; [e.g., the gap indicated taking away from what would otherwise be 360 degrees].
Regarding claims 9 and 18, Heinemann (Figures 1-3, 9) teaches wherein said exterior shoulder is axially aligned with said sidewall first end in a direction parallel to said damper cup axis (see annotated Fig. 3 and 9 above).
Regarding claims 3-4, 7-8, 12-13 and 16-17, Heinemann (Figures 1-3, 9) [emphasis placed on Fig. 9] teaches wherein said damper cup includes (or may include) an inlet fitting (68) which is tubular and which provides a fuel inlet into said fuel volume (see Fig. 3, 9 in conjunction with paragraph [0057], [0059]), said inlet fitting being positioned through said sidewall (or through said sidewall at said cylindrical surface segment) such that said inlet fitting is positioned within said gap, wherein said inlet fitting is positioned between said sidewall first end and said sidewall second end to be aligned with said support shoulder (or said exterior shoulder) (see Fig. 3, 9 in conjunction with paragraph [0057], [0059]) [emphasis placed on Fig. 9].
Regarding claim 19, Heinemann (Figures 1-3, 9) [emphasis on Fig. 3, 9] teaches a fuel pump [and a damper cup for housing a pulsation damper of the fuel pump] (see paragraph [0001]) comprising:
a fuel pump housing (12) with a pumping chamber defined therein (see Fig. 1-2 in conjunction with paragraphs [0003], [0040]);
a pumping plunger (18) which reciprocates within a plunger bore along a plunger bore axis (40) such that an intake stroke of said pumping plunger increases volume of said pumping chamber and a compression stroke of said pumping plunger decreases volume of said pumping chamber (see Fig. 1-2 in conjunction with paragraphs [0003], [0040]);
a damper cup (28, 42) which defines a fuel volume [e.g., the volume surrounding the damper 34] together with said fuel pump housing (see Fig. 1-3, 9), said damper cup having a sidewall (44, 62) which is annular in shape and which extends along a damper cup axis (40) from a sidewall first end to a sidewall second end (see Fig. 3, 9), said damper cup also having an end wall (66) which closes said sidewall second end (see Fig. 3, 9), wherein said sidewall includes a support shoulder which is transverse to said damper cup axis and which extends about said damper cup axis from a shoulder first end to a shoulder second end such that said shoulder first end and said shoulder second end are separated from each other by a gap [e.g., the structure(s)/space(s) defined where fuel enters the damper cup via inlet fitting 68] which extends from said shoulder first end to said shoulder second end (see annotated Fig. 3 and 9 above); and
a pulsation damper (34) located within said fuel volume and defining a damping volume [e.g., the volume within the damper 34] which is fluidly segregated from said fuel volume (see Fig. 3, 9), said pulsation damper having at least one damper wall which is flexible in response to pressure pulsations within said fuel volume (see Fig. 3, 9 in conjunction with paragraphs [0043]-[0044]), wherein an outer periphery of said pulsation damper is supported by said support shoulder (see annotated Fig. 3 and 9 above).
Regarding claim 20, Heinemann (Figures 1-3, 9) [emphasis on Fig. 3, 9] teaches (at least implicitly) wherein a sum of angular distances of said support shoulder and said gap, about said damper cup axis, is 360 degrees (see annotated Fig. 3 and 9 above) [e.g., a circular structure is formed around the damper cup axis].

Examiner Comment
	While not relied upon per the detailed rejection above, the examiner notes that claims 1-20 could alternatively be fairly rendered obvious/rejected under 35 U.S.C. 103, such that for the sake of argument that ribs 58 per Heinemann must be regarded as constituting interruptions, the disclosure per Heinemann is with respect to implementing said ribs for the purpose of enhancing rigidity/stiffness, and as such, the claimed invention(s) would obviously just be the damper cup(s) per Heinemann prior to (or without) the ribs being applied, and similarly, the result(s)/effect(s) to be yielded via removing (or opting not to have) the ribs would be highly predictable in view of the teachings per Heinemann and/or basic engineering logic [e.g., a less rigid/stiff damper cup, and/or a reduced weight damper cup].
	Additionally, in view of Heinemann Fig. 3, 9 as compared to applicant’s respective Fig. 8-9, it is not clear at this time as to what feature(s) per applicant’s specification/drawings could constitute allowable subject matter, as aside from the invention(s) per Heinemann utilizing ribs 58 over the support shoulder, the minor structural difference(s) that arguably distinguish the invention(s) per applicant’s specification/drawings from the damper cup(s) per Heinemann merely appear to be cosmetic in nature [e.g., yielding no substantial technical effect(s) and/or non-obvious/unpredictable result(s)]; [e.g., opting for slightly more or less rounded transitions at the shoulder ends/where the inlet fitting is provided would merely require routine skill in the art and/or would be considered to be a routine design consideration/option].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        /HUNG Q NGUYEN/Primary Examiner, Art Unit 3747